                        UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF NEW YORK
__________________________________________________________________
Parking Technology Holdings LLC,  Case No.: 1:20-cv-03156-PGG

                            Plaintiff,          REQUEST FOR INTERNATIONAL
                                                JUDICIAL ASSISTANCE
                   v.
                                                Hon. Gabriel W. Gorenstein
Park Assist, LLC,                               United States Magistrate Judge

                           Defendants.          _________________________________

        TO THE SUPREME COURT OF SINGAPORE:
        The United States District Court for the Southern District of New York
presents its compliments to the Supreme Court of Singapore and respectfully
requests international judicial assistance to obtain evidence for use in a civil
proceeding before this Court in the above-captioned patent infringement dispute.
       This Court requests the assistance described herein pursuant to the Hague
Convention of 18 March 1970 on the Taking of Evidence Abroad in Civil or
Commercial Matters (the "Convention"),
                        “Convention”), as adopted and implemented in the United
States of America at 28 U.S.C. § 1781, and as ratified under Singapore law. The
United States District Court for the Southern District of New York is a competent
court of law and equity, which properly has jurisdiction over this matter and has the
power to compel the production of evidence both within and outside its jurisdiction.
See Fed. R. Civ. P. 4(f)(2)(B), 28(b); All Writs Act, 28 U.S.C. §§ 1651, 1781(b).
       The production of information requested herein is intended for use at trial and, in
the view of this Court, will be highly relevant to the claims and defenses in this case.
This request is made with the understanding that it will in no way require any person
to commit any offense, or to undergo a broader form of inquiry than they would if
                                            1
3156734.2
     Case 1:20-cv-03156-PGG-GWG Document 70-1 Filed 07/02/21 Page 2 of 9




the litigation were conducted in Singapore. The requesting Court is satisfied that the
information sought to be obtained through this request is relevant and necessary and
cannot reasonably be obtained by other methods. Because this Court lacks authority
to compel participation of these persons, and such participation being necessary in
order that justice be served in the above-captioned proceedings, this Court
respectfully requests assistance from the Singapore Supreme Court.


1.      SENDER
        Honorable Gabriel W. Gorenstein
        United States Magistrate Judge
        United States District Court for the Southern District of New York
        500 Pearl Street, Courtroom 6B
        New York, New York 10007
        United States of America


2.      CENTRAL AUTHORITY OF THE REQUESTED STATE
        Supreme Court of Singapore
        1 Supreme Court Lane
        Singapore 178879

3.      PERSON TO WHOM THE EXPECTED REQUEST IS TO BE
        RETURNED
        Tod M. Melgar, Esq.
        Timothy Heaton, Esq.
        Phillips Nizer LLP
        485 Lexington Avenue, 14th Floor
        New York, New York 10017
        United States of America
        Telephone: 212-977-9700
        E-mail: tmelgar@phillipsnizer.com
        E-mail: theaton@phillipsnizer.com




                                          2
3156734.2
     Case 1:20-cv-03156-PGG-GWG Document 70-1 Filed 07/02/21 Page 3 of 9




4.      SPECIFICATION OF DATE BY WHICH THE REQUESTING
        AUTHORITY REQUIRES RECEIPT OF THE RESPONSE TO THE
        LETTER OF REQUEST AND REASON FOR URGENCY, IF ANY
        This Court requests that the documents be delivered by August 25, 2021. The
reason for the urgency is that the deadline for all fact discovery in this case is August
25, 2021.


5.      IN CONFORMITY WITH ARTICLE 3 OF THE CONVENTION, THE
        UNDERSIGNED APPLICANT HAS THE HONOR TO SUBMIT THE
        FOLLOWING REQUEST
        a.   Requesting judicial authority:
             Honorable Gabriel W. Gorenstein
             United States Magistrate Judge
             United States District Court for the Southern District of New York
             500 Pearl Street, Courtroom 6B
             New York, New York 10007
             United States of America


        b.   To the competent authority of:
             Supreme Court of Singapore
             1 Supreme Court Lane
             Singapore 178879


        c.    Names of the case and any identifying number:
              Parking Technology Holdings LLC v. Park Assist LLC
              Case No. 11:20-cv-03156-PGG-GWG
                         :20-cv-03156-PGG-GWG
              United States District Court for the Southern District of New York

6.      NAMES AND ADDRESSES OF THE PARTIES AND THEIR
        REPRESENTATIVES
        a.    Plaintiff
              Parking Technology Holdings LLC



                                           3
3156734.2
     Case 1:20-cv-03156-PGG-GWG Document 70-1 Filed 07/02/21 Page 4 of 9




             Represented By:
             Kristopher Davis
             Russ August & Kabat
             12424 Wilshire Boulevard, 12th Floor
             Los Angeles, California 90025
             Telephone: 310-826-7474
             E-mail: kdavis@raklaw.com

        b.   Defendant
             Park Assist, LLC

             Represented By:
             Tod M. Melgar
             Timothy P. Heaton
             Phillips Nizer LLP
             485 Lexington Avenue
             New York, NY 10017
             Telephone: 212-977-9700
             E-mail: tmelgar@phillipsnizer.com
             E-mail: theaton@phillipsnizer.com

7.      NATURE OF THE PROCEEDINGS, SUMMARY OF COMPLAINT,
        AND SUMMARY OF DEFENSE
        Plaintiff Parking Technology Holdings LLC ("PTH")
                                                  (“PTH”) owns United States
Patent No. 7,893,848 (the '848
                          “’848 Patent"),
                                Patent”), entitled "Apparatus
                                                   “Apparatus and Method for
Locating, Identifying and Tracking Vehicles in a Parking Area."
                                                         Area.” On April 21, 2020,
PTH filed a complaint alleging that Defendant Park Assist LLC’s (“Park Assist")
                                                          LLC's ("Park Assist”)
products infringe the ’848
                      '848 Patent.     On June 15, 2020, Park Assist denied all
allegations of infringement and raised several affirmative defenses to liability,
including that the ’848
                   '848 Patent is invalid, unenforceable, and/or void for failure to
comply with the provisions of 35 U.S.C. §§ 101, 102, 103, and/or 112.
        Accompanying this submission as Exhibit A are copies of Plaintiff’s
                                                                Plaintiff's
Complaint setting forth its claims and Defendant's
                                       Defendant’s Answer setting forth its defenses.

                                         4
3156734.2
     Case 1:20-cv-03156-PGG-GWG Document 70-1 Filed 07/02/21 Page 5 of 9




This Court has not conducted any independent investigation of Plaintiff’s
                                                              Plaintiff's claims or
Defendant’s defenses but, pursuant to the U.S. Federal Rules of Civil Procedure, the
Defendant's
parties are entitled and obligated to seek information in an effort to support their
claims and defenses, and that may take the form of requests for information,
including from non-parties.


8.      EVIDENCE TO BE OBTAINED AND PURPOSE OF THE
        EVIDENCE SOUGHT
        This Letter of Request is for evidence that is expected to be used at trial in the
above referenced civil action. The evidence will be treated consistent with the
Protective Order that has already been entered in the above cases, which is attached
to this Letter of Request as Exhibit B. The Protective Order is designed to protect
producing entities from any unauthorized use or disclosure of confidential or
proprietary information and allows third parties to designate materials they produce
   “CONFIDENTIAL,” "CONFIDENTIAL
as "CONFIDENTIAL," “CONFIDENTIAL —
                                 – OUTSIDE ATTORNEY'S
                                           ATTORNEY’S EYES
ONLY”
ONLY" or "CONFIDENTIAL
         “CONFIDENTIAL —
                       – OUTSIDE ATTORNEY'S
                                 ATTORNEY’S EYES ONLY —
                                                      –
SOURCE CODE.”
       CODE." Further, the Protective Order provides generally for the return or
destruction of designated material after the final disposition of the case. This Court
has jurisdiction over the parties and the Protective Order for the purposes of
compliance with and enforcement of its terms.
        This Court respectfully requests that this Letter of Request be executed by the
Supreme Court of Singapore and carried out (in whole or part) by the Supreme Court
of Singapore and any court appointed by it. Upon execution of this Letter of Request,
it is respectfully requested that the Supreme Court of Singapore apply all appropriate
means available to them to compel compliance with the following requests for
documents.


                                            5
3156734.2
     Case 1:20-cv-03156-PGG-GWG Document 70-1 Filed 07/02/21 Page 6 of 9




        Stratech Systems Limited ("Stratech")
                                 (“Stratech”) was the original assignee of PTH's
                                                                           PTH’s
U.S. Patent No. 7,893,848 (the ’848
                               '848 Patent), which David Chew, a citizen of
Singapore and former chairman of Stratech, allegedly invented. Stratech entered into
bankruptcy proceedings in 2018, and BDO LLP ("BDO")
                                            (“BDO”) was appointed as
liquidators. After the ’848 Patent’s maintenance fees that were due 7.5 years after its
                       '848 Patent's
issuance were not timely paid in 2018, the patent lapsed. In Oct. 2019, BDO filed a
petition to reinstate the ’848
                          '848 Patent, stating that the nonpayment was "unintentional"
                                                                       “unintentional”
and then sold it to PTH the next month. PTH then filed this suit against Park Assist
in April 2020, alleging infringement of the ’848
                                            '848 patent.
        BDO and Mr. Chew are believed to possess information concerning, among
other things, the alleged invention set forth in the ’848
                                                     '848 patent and research and
development leading thereto, circumstances surrounding the failure to timely pay
the required maintenance fees for the ’848
                                      '848 Patent, the reinstatement of the ’848
                                                                            '848
Patent after it had expired for nonpayment of maintenance fees, and PTH’s
                                                                    PTH's
acquisition of the ’848
                   '848 Patent.
        Specifically, Park Assist seeks production from BDO and Mr. Chew of the
documents identified in Schedule A.


9.      DOCUMENTS TO BE INSPECTED
       This Court requests that BDO and Mr. Chew be ordered to produce to Park
Assist any documents in their possession, custody, or control as identified in
Schedule A.




                                          6
3156734.2
      Case 1:20-cv-03156-PGG-GWG Document 70-1 Filed 07/02/21 Page 7 of 9




10.     SPECIAL METHODS OR PROCEDURES TO BE FOLLOWED
        For production of documents, this Court requests that:
            (a)   BDO and Mr. Chew produce all documents within their possession,
                  custody, or control, or to which they otherwise have access, that are
                  responsive to the document requests;
            (b)   the requested documents be produced in the form of duplicates of
                  the original documents instead of summaries or descriptions;
            (c)                                                       “BDO00001”,
                  the requested documents be numbered serially (e.g., "BD000001",
                  “CHEW00001”) for ease of identification;
                  "CHEW00001")
            (d)   any confidential information be so designated according to the
                  terms of the Protective Order;
            (e)   the requested documents be produced as they are kept in the usual
                  course of business, or be organized and labeled to correspond to the
                  categories in the request;
            (f)   the requested documents include electronically stored information
                  produced in a form in which it is ordinarily maintained or in a
                  reasonably usable for; and
            (g)   the same electronically stored information need not be produced in
                  more than one form.
        With respect to delivery of documents identified in Schedule A, Park Assist
agrees to accept documents in native electronic format, such that BDO and Mr. Chew
would incur no document processing charges and will ensure that all parties will
receive a copy of the documents. Documents can be delivered electronically to Park
Assist’s counsel, by email or electronic file transfer.
Assist's




                                               7
3156734.2
      Case 1:20-cv-03156-PGG-GWG Document 70-1 Filed 07/02/21 Page 8 of 9




11.     REQUEST FOR NOTIFICATION OF THE TIME AND PLACE FOR
        THE EXECUTION OF THE REQUEST AND IDENTITY AND
        ADDRESS OF ANY PERSON TO BE NOTIFIED
       This Court respectfully requests that any order made to produce documents
specifically require copies of the documents to be produced to the parties'
                                                                   parties’
representatives as identified in Section 6 above.


12.     REQUEST FOR ATTENDANCE OR PARTICIPATION OF JUDICIAL
        PERSONNEL OF THE REQUESTING AUTHORITY AT THE
        EXECUTION OF THE LETTER OF REQUEST
        No attendance of United States judicial personnel is requested.

13.     SPECIFICATION OF PRIVILEGE OR DUTY TO REFUSE TO GIVE
        EVIDENCE UNDER THE LAW OF THE STATE OF ORIGIN
        Under the laws of the United States, a person or entity has a privilege to refuse
to give evidence if to do so would disclose a confidential communication between
the witness and his or her attorney that was communicated specifically for the
purpose of obtaining legal advice and which privilege has not been waived. Certain
limited immunities are also recognized outside the strict definition of privilege, such
as the limited protection of work product created by attorneys during or in
anticipation of litigation.

14.     FEES AND COSTS INCURRED WHICH ARE REIMBURSABLE
        UNDER THE SECOND PARAGRAPH OF ARTICLE 14 OR UNDER
        ARTICLE 26 OF THE CONVENTION
        The fees and costs incurred which are reimbursable under the second
paragraph of Article 14 or under Article 26 of the Hague Convention shall be borne
by Park Assist. Park Assist requests to be contact if the fees will exceed $5,000USD.




                                            8
3156734.2
     Case 1:20-cv-03156-PGG-GWG Document 70-1 Filed 07/02/21 Page 9 of 9




                                    CONCLUSION
        It is respectfully requested that this Letter of Request be given the highest
consideration and enforced as soon as practicable. To the extent that any portion of
the Request cannot be granted, it is respectfully requested that the remaining parts
be granted. This Court assures the Supreme Court of Singapore that it will
reciprocate with similar assistance in like cases and extends the Supreme Court of
Singapore the assurances of its highest consideration.

 DATED: July 6, 2021       , 2021



                                           ____________________________
                                           Hon. Gabriel W. Gorenstein
                                           United States Magistrate Judge
                                           United States District Court for the
                                           Southern District of New York




[SEAL OF THE COURT]




                                          9
3156734.2
